ORDER

PER CURIAM.
Carlyn and Carol Johnson appeal from the judgment of the trial court sustaining Vee-Jay Cement’s motion for summary judgment and dismissing the Johnsons’ petition with prejudice. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err by sustaining Vee-Jay’s motion for summary judgment. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).